Case 1:20-cv-02765-RMR-MEH Document 100 Filed 08/31/21 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Case No. 1:20-cv-02765-RMR-MEH


   JANE DOE,

          Plaintiff,

   v.

   PAUL WANG,

          Defendant.


                               MOTION FOR LEAVE TO RESTRICT


          Mr. Paul Wang, pursuant to D.C.COLO.LCivR 7.2(b) and the Court’s November 10,

   2020 Order (Doc. 13), respectfully requests that the Court impose Level 1 restriction to his

   “Motion for Reconsideration of the November 10, 2020 Order Allowing Plaintiff to Proceed

   Under Pseudonym” (Doc. 96) and to replace it with “Motion to Reconsider the November 10,

   2020 Order Allowing Plaintiff to Proceed Under Pseudonym (with additional redactions)”, filed

   today, which adds a couple additional redactions to ensure that Plaintiff’s true identity is not

   revealed.


          Respectfully submitted this 31st day of August 2021.


                                                         /s/ Katayoun A. Donnelly
                                                         Katayoun A. Donnelly (#38439)
                                                         Azizpour Donnelly, LLC
                                                         2373 Central Park Blvd., Suite 100
                                                         Denver, CO 80238
                                                         Tel. (720) 675-8584
                                                         katy@kdonnellylaw.com

                                                     1
Case 1:20-cv-02765-RMR-MEH Document 100 Filed 08/31/21 USDC Colorado Page 2 of 2




                                                       Attorney for Paul Wang


                                   CERTIFICATE OF SERVICE

          I hereby certify that on August 31, 2021, I served an electronic copy of the foregoing via

   CM/ECF to counsel of record.



   Clarissa M. Collier
   David J. Schaller
   Wheeler Trigg O’Donnell LLP
   370 Seventeenth Street, Suite 4500
   Denver, CO 80202-5647
   303.244.1800
   collier@wtotrial.com
   schaller@wtotrial.com



                                                       /s/ Katayoun A. Donnelly
                                                       Katayoun A. Donnelly




                                                   2
